DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. 

Claim Status
The amendment of 05/23/2022 has been entered. Claims 1-4 and 6-20 are pending in this US patent application. Claims 9-10 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2020.
Claims 1-4, 6-8, 11-12, and 18-20 are currently under examination and were examined on their merits.

Claim Interpretation
The elected species of bacteria is Lactobacillus paracasei CNCM I-5220. The instant specification indicates that strain CNCM I-5220 is the same strain as Lactobacillus paracasei CNCM I-1390 and is also called Lactobacillus paracasei B21060 (see, for example, page 4, lines 9-14 of the specification as filed). As such, any prior art that teaches any fermentation supernatant of Lactobacillus paracasei CNCM I-1390 or Lactobacillus paracasei B21060 will be interpreted to read on instant claims 1-4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a saline solution, which is a composition. Claim 1 has been amended to recite multiple method steps: “wherein a biomass of a first fermentation of a first culture comprising the Lactobacillus casei or paracasei species is separated from a first fermentation supernatant of the first fermentation, and the biomass comprising the Lactobacillus casei or paracasei species is used in the second fermentation”. Similarly, new claim 20 recites the saline solution of claim 1, “wherein the second fermentation supernatant is fermented in a minimum solution comprising saline, phosphate buffer, and water”. It is unclear how the method steps of claims 1 and 20 are intended to limit the compositions of these claims, as methods and compositions are different categories of invention. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 1 and 20, rendering them indefinite.

Claim 1 recites a saline solution containing certain ingredients, “wherein the saline solution is capable of treating conjunctivitis”. This limitation can be interpreted in two ways. In the first interpretation, the phrase “wherein the saline solution is capable of treating conjunctivitis” represents an inherent property of any saline solution containing the recited fermentation supernatant. In the second interpretation, “wherein the saline solution is capable of treating conjunctivitis” represents a functional limitation of the claimed saline solution, i.e., only certain saline solutions containing Lactobacillus casei/paracasei fermentation supernatants are capable of treating conjunctivitis, and the claim is limited to only those that produce the recited function. If the second interpretation is intended, it is unclear how the claimed composition would be structurally limited by the recited function: which saline solutions containing which fermentation supernatants are capable of treating conjunctivitis, and which are not? What components must be present or absent in order to provide the function of treating conjunctivitis, and in what concentrations must they be present? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Claim 19 depends from claim 18 and recites that the Lactobacillus paracasei are separated from the “second fermentation supernatant”. However, claim 18 does not recite a second fermentation supernatant. As such, claim 19 lacks clear antecedent basis to the claim from which it depends, which introduces confusion because it is unclear whether claim 19 is intended to limit the fermentation supernatant of claim 18, which recites only one fermentation supernatant, or another supernatant. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 18, rendering it indefinite.

Because claims 2-4, 6-8, 11-12, and 20 depend from the indefinite claim 1, these claims are also indefinite. Therefore, claims 1-4, 6-8, 11-12, and 19-20 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the method steps of claims 1 and 20 as being formulated as product-by-process language, i.e., as follows: “wherein said second fermentation supernatant is produced by a method comprising fermenting a first culture of the Lactobacillus casei or paracasei species to form a first fermentation supernatant, separating the Lactobacillus casei or paracasei biomass from the first supernatant to form a separated biomass, and fermenting said separated biomass in a second culture to form a second fermentation supernatant”. Please note that product-by-process language is limited only to the structure implied by the recited steps, not to the specific manipulations of the steps themselves. See MPEP § 2113. The Examiner notes that the claims do not recite any particular limitations of the first and second cultures, such as particular culture times or culture media. As such, the recited method is broad enough to incorporate, for example, inoculating a culture medium with Lactobacillus casei or paracasei bacteria, fermenting them for one second, separating the bacteria from the culture medium, and immediately inoculating the bacteria again into the exact same culture medium. Such a process would not result in a fermentation supernatant that would structurally differ in any way from a fermentation supernatant produced by a method that did not involve the separation step partway through. As such, the Examiner will interpret the “second fermentation supernatant of a second fermentation of a second culture comprising Lactobacillus casei or paracasei species” of claim 1 in light of Applicant’s elected species to be equivalent to any fermentation supernatant of a culture comprising Lactobacillus paracasei CNCM I-5220. The Examiner further notes that claim 20 does not require that saline, phosphate buffer, and water be present in the fermentation supernatant or the saline solution of claim 1.
In the interest of compact prosecution, the Examiner has interpreted the phrase “wherein the saline solution is capable of treating conjunctivitis” in claim 1 to represent an inherent property of the saline solution of claim 1. The Examiner has interpreted the “second fermentation supernatant” of claim 19 to represent the fermentation supernatant of claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 11-12, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

The instant claims in light of Applicant’s elected species and the Examiner’s interpretation of the indefinite limitations therein (see above under Claim Rejections – 35 US 112) recite a “saline solution suitable for use in an eye drop formulation” containing a “fermentation supernatant” of Lactobacillus paracasei CNCM I-5220. The supernatant is not limited in any way and, thus, could have been produced by fermenting any number of cells (including one cell) in any aqueous medium for any length of time (including fractions of a second). The strain is naturally occurring (see, for example, US 2011/0206650, which states that L. paracasei CNCM I-1390 is isolated from healthy babies [page 1, paragraph 0011]), and so supernatants produced by the culture also encompass substances that contain only naturally occurring ingredients. In addition, the only components that are necessarily present in a “saline solution” are sodium chloride and water, both of which are naturally occurring. As such, the instant claims recite a judicial exception.

Claims 1-4, and 18-20 do not recite anything other than the judicial exception (please note that, as discussed above under Claim Rejections – 35 USC 112, claim 20 does not require the presence of saline, phosphate buffer, and water in the final composition). Claim 6 recites that the composition contains “adjuvants and/or other therapeutic agents”. This broad recitation does not require that the “adjuvants and/or other therapeutic agents” be any “agents” that are not produced by the cells themselves, and so claim 6 also does not require anything other than the judicial exception. Claims 8, 11, and 12 recite concentrations for the claimed fermented product. However, diluting a judicial exception does not constitute a marked difference.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite any additional elements that would integrate the judicial exception into a practical application because they recite only compositions that contain the judicial exception.

‘Significantly more’ analysis:
Claims 1-4, 6, 8, 11-12, and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims do not include any elements other than the judicial exception.

Claim 7 recites that the composition is “in the form of an eye-drop formulation”, but the claims and specification do not provide any further definition of “an eye-drop formulation”. As any culture of the elected strain in a culture medium comprising saline would result in a conditioned medium comprising saline and a suspension of the cells in said medium comprising saline, either of which could potentially be applied to the eyes of a subject, the recitation that the composition “is in the form of an eye-drop formulation” would be well-understood, routine, and conventional in the art.

Therefore, claims 1-4, 6-8, 11-12, and 18-20 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0087902 filed by Rescigno et al., published 04/12/2012, in view of US patent application 2014/0377238 filed by Budelli et al., published 12/25/2014.

Rescigno teaches the administration of Lactobacillus paracasei CNCM I-1390 or supernatants thereof to subjects for the treatment of inflammatory bowel diseases, such as Crohn’s disease (see entire document, including page 1, paragraph 0014; cf. claims 1-4, 7, and 18-20; as discussed above under Claim Interpretation and Claim Rejections – 35 USC 112, any prior art that teaches any fermentation supernatant of Lactobacillus paracasei CNCM I-1390 will be interpreted to read on the fermentation supernatant of instant claims 1-4 and 18-20 in light of Applicant’s specification; in addition, a supernatant of L. paracasei CNCM I-1390 could potentially be administered to the eyes of a subject and so can be interpreted as an “eye-drop formulation” in the absence of any further limitation of “eye-drop formulation” in the claims and any explicit definition of “eye-drop formulation” in the specification). In certain embodiments, the L. paracasei CNCM I-1390 bacteria or supernatants thereof are administered together with other treatments for chronic liver diseases (page 5, paragraph 0102; cf. claim 6). In certain embodiments, the compositions contain excipients, such as inulin, fructose, starch, and xylo-oligosaccharides, or optional active ingredients, such as vitamins (page 5, paragraphs 0096-0098; cf. claim 6). In a particular embodiment, the L. paracasei CNCM I-1390 culture supernatant is used at a 1:5 dilution (page 6, paragraph 0111; cf. claims 8 and 11; the Examiner notes that a 1:5 dilution is 20% (v/v)). In addition, Rescigno teaches that the culture supernatant may be used undiluted as well as in dilutions of 1:5 to 1:100 (page 6, paragraph 0111). The composition may be formulated as a drink for gastrointestinal use (page 5, paragraph 0089) and may contain any additional excipients among those commonly employed in pharmaceutical formulations (page 5, paragraph 0096).

However, Rescigno does not explicitly teach using the supernatant at a 1:4 (i.e., 25%) dilution as recited in instant claim 12 or diluting the supernatant with a saline solution.

Budelli teaches the use of compositions comprising Lactobacillus paracasei for the treatment of inflammatory bowel diseases, including Crohn’s disease (see entire document, including page 1, paragraphs 0006-0007). The compositions can comprise cells, culture supernatants, or both (page 5, paragraph 0064). Normal saline can be used as an excipient and diluent for pharmaceutical compositions containing L. paracasei cells as the active ingredient (page 6, paragraph 0069; cf. claims 1 and 18).

While Rescigno does not teach that saline can be used as the excipient in the L. paracasei CNCM I-1390 supernatant composition administered to subjects for the treatment of inflammatory bowel diseases, such as Crohn’s disease, it would have been obvious to one of ordinary skill in the art to do so because Rescigno teaches that the composition may contain any additional excipients among those commonly employed in pharmaceutical formulations and because Budelli teaches that saline is an excipient and diluent that can be used in L. paracasei compositions, which may contain cells and/or supernatants, for the treatment of inflammatory bowel diseases, including Crohn’s disease. One of ordinary skill in the art would have a reasonable expectation that using the saline of Budelli as the excipient in the composition of Rescigno would successfully result in the production of a L. paracasei composition that could be used for the treatment of inflammatory bowel diseases, such as Crohn’s disease. The Examiner notes that a liquid composition comprising L. paracasei CNCM I-1390 culture supernatants and saline as rendered obvious by Rescigno and Budelli could be administered to the eyes of a subject, and so the composition would be “suitable for an eye drop formulation” as instantly recited.
While Rescigno does not explicitly teach using the supernatant at a 1:4 dilution as recited in instant claim 12, the dilution used in the composition of Rescigno would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of conditioned supernatant in the assay because the amount of supernatant in the assay is an art-recognized, result-effective variable known to affect the response of the treated subject to the supernatant, which would have been optimized in the art to provide the desired level of response.
Therefore, claims 1-4, 6-8, 11-12, and 18-20 are rendered obvious by Rescigno in view of Budelli and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, 11-12, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 18 of copending Application No. 16/965469 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘469 recite a composition that comprises a fermented supernatant of L. paracasei CNCM I-5220 and includes all of the limitations of instant claims 1-4, 6-8, 11-12, and 18-19. The Examiner notes that the fermented supernatant of ‘469 includes compounds that can be interpreted as “therapeutic agents” and may be interpreted as an “eye-drop formulation”. The fermented supernatant in saline (cf. ‘469 claim 5) would meet the limitations of a “saline solution suitable for an eye drop formulation” as recited in instant claims 1 and 18. The Examiner further notes that the concentrations recited in instant claims 8, 11, and 12 would be within the realm of routine optimization of the composition of the claims of ‘469 and are, therefore, prima facie obvious in light of the claims of ‘469. Therefore, the instant claims are ‘anticipated’ or ‘rendered obvious’ by the cited claims of ‘469 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8, 11-12, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16-18, and 20 of copending Application No. 16/965471 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘471 recite a composition that comprises a fermented supernatant of L. paracasei CNCM I-5220 in saline and includes all of the limitations of instant claims 1-4, 6-8, 11-12, and 18-20. The fermented supernatant in saline would meet the limitations of a “saline solution suitable for an eye drop formulation” as recited in instant claim 1. Therefore, the instant claims are ‘anticipated’ by the cited claims of ‘471 and are rejected on the ground of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 101. Applicant states that the second fermentation supernatant recited in the amended claims is structurally distinct from a first fermentation supernatant and does not occur in nature. Applicant states that the second fermentation supernatant has properties that are markedly different from the first fermentation supernatant in terms of chemical composition and immunomodulatory function (remarks, pages 8-9). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the “second fermentation supernatant” referenced in Applicant’s remarks represents a highly specific substance produced using a highly specific method. In contrast, Applicant’s claims are recited so broadly that the “second fermentation supernatant” of the claims can be interpreted as any fermentation supernatant of L. paracasei CNCM I-1390, including ones that are identical to natural products and do not have the allegedly marked differences in chemical composition and immunomodulatory properties. The Examiner further notes that Applicant’s remarks extensively refer to data that are not present in the file record and, accordingly, cannot be reviewed by the Examiner to determine whether they are persuasive.

Applicant states that the combination of naturally occurring ingredients in the claimed second supernatant is integrated into a practical application because it is safe for treating eye conditions (remarks, pages 10-11). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the claims are drawn to a composition, not to a method of practically applying a composition. As such, the claimed composition cannot be interpreted to be integrated into a practical application. The Examiner reiterates that the full scope of the claimed composition does not require the presence of any ingredients that do not occur in nature and does not require any particular combination of ingredients that would result in a markedly different property. Please note that, even if certain embodiments within the scope of a claimed composition containing only naturally occurring ingredients may exhibit markedly different properties, the entire scope of the claimed composition must exhibit markedly different properties in order for the claimed composition to be patent eligible subject matter under 35 U.S.C. 101.

Applicant states that the saline solution contains a bacterial fermentation supernatant from which the bacteria has been separated, which Applicant states is more than a judicial exception (remarks, page 11). This argument has been fully considered but has not been found persuasive.
The Examiner notes that all elements of the fermentation supernatant are naturally occurring because they were produced by a naturally-occurring cell in a culture medium that is not required to contain any substances that do not occur in nature. As such, every single ingredient of the claimed composition occurs in nature. Separating a bacterium from its naturally occurring supernatant does not result in a marked difference in the structure of the supernatant. Please note that, in Association for Molecular Pathology v. Myriad Genetics, Inc., the Supreme Court held that separating a DNA sequence from its position in the chromosome and isolating the DNA fragment did not constitute a marked difference in the structure of the DNA. Similarly, removing one naturally occurring ingredient from a mixture containing multiple naturally occurring ingredients would not be expected to result in marked differences in the structures of the remaining ingredients in the absence of data showing that such marked structural differences are present. 

Applicant states that the claimed supernatant must be capable of treating conjunctivitis, and so the claimed supernatant can only be produced by a sufficient number of cells for a sufficient time to produce a sufficient amount of active ingredients (remarks, page 11). This argument has been fully considered but has not been found persuasive because, as discussed above under Claim Rejections – 35 USC 112, the phrase “wherein the saline solution is capable of treating conjunctivitis” in claim 1 is indefinite and has been interpreted to represent an inherent property of the saline solution of claim 1.

Applicant states that the removal of the bacteria and the requirement for a second fermentation are not natural phenomena and, thus, constitute significant additional elements that amount to significantly more than the judicial exception (remarks, page 12). This argument has been fully considered but has not been found persuasive.
The “significantly more” analysis examines whether something has been added to the claimed invention that is not itself a judicial exception and is not well-understood, routine, and conventional such that the invention as a whole is significantly more than a judicial exception. The Examiner notes that the removal of bacteria—or any other ingredient—is not an additional element because an element has not been added. As such, the claimed composition does not pass the “significantly more” analysis because nothing is present in the composition that is not a judicial exception, much less something that amounts to significantly more than a judicial exception.

Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Rescigno in view of Budelli. Applicant states that the previous remarks in the response of August 5, 2021 have been incorporated into this response and have requested review (remarks, pages 12-13). These arguments have been fully considered but have not been found persuasive.
The Examiner notes that the previous arguments referenced by Applicant largely attack the Examiner’s previous combination of Rescigno and Budelli to teach compositions containing L. paracasei cells and whether cells can be interpreted as “fermented products”. These arguments are not relevant to the instant claims, which specifically recite that the cells are separated from the fermentation supernatant in the claimed composition, or to the above-presented rejection, which combines Rescigno and Budelli to demonstrate that compositions containing L. paracasei CNCM I-1390 supernatants, including the claimed composition, would be obvious to one of ordinary skill in the art.
Regarding Applicant’s assertion in the remarks of 08/05/2021 that Budelli teaches only using saline as an excipient in compositions containing L. paracasei cells and not in compositions containing L. paracasei supernatants, the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection presented above is not predicated on Budelli alone but, rather, on the combination of Rescigno and Budelli. As discussed above, Rescigno teaches compositions that may contain L. paracasei CNCM I-1390 supernatants for the treatment of Crohn’s disease may contain any additional excipients among those commonly employed in pharmaceutical formulations. In addition, Budelli explicitly teaches that saline can be used as a diluent and excipient in L. paracasei compositions for the treatment of Crohn’s disease. As such, one of ordinary skill in the art would have a reasonable expectation that using the saline of Budelli as the excipient in the composition of Rescigno would successfully result in the production of a L. paracasei composition that could be used for the treatment of inflammatory bowel diseases, such as Crohn’s disease.

Applicant states that neither Rescigno nor Budelli teaches a supernatant that is the result of a second fermentation (remarks, page 13). This argument has been fully considered but has not been found persuasive because, as discussed above under Claim Rejections – 35 USC 112, the Examiner has interpreted Applicant’s “second fermentation supernatant” in the amended claims of 05/23/2022 to be equivalent to any fermentation supernatant of a culture comprising Lactobacillus paracasei CNCM I-5220.

Applicant has requested that the provisional double patenting rejections be held in abeyance until it is determined which, if any, claims are patentable (remarks, page 13). The Examiner notes that the provisional rejections will remain of record until overcome (e.g., by the amendment of the instant claims or the copending claims to no longer be patentably indistinct or by the filing of a terminal disclaimer).

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/07/2022